                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

SADARIS PHELPS                                                                     PLAINTIFF

v.                                  4:18CV00887-JM-JTK

RUSTY PAIGE, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 29th day of November, 2018.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1
